Citation Nr: 1115002	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and bipolar disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1970 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.  It was previously remanded by the Board for additional development in April 2006 and has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at a December 2005 hearing.  The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in June 2004.

There has been a change in guidance from the United States Court of Appeals for Veterans Claims (Court) since this case was last before the Board. The Board notes that the Veteran's original claim was for service connection for PTSD.  However, the medical evidence shows that he has been diagnosed with other psychiatric disorders, including bipolar disorder, which may arise from the same symptoms for which the Veteran was seeking benefits.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), the Court held that a claim for service connection for PTSD must be read to encompass claims for service connection for other psychiatric disorders in cases where the record indicates that the Veteran has another psychiatric disorder that could be causing the symptoms for which the Veteran was seeking benefits.  In this case, the record indicates that the Veteran is diagnosed with bipolar disorder and has a history of continued treatment for this disorder since at least 2003.  Bipolar disorder was also diagnosed at a VA examination which took place in March 2004.  The Veteran's claim must therefore be read to encompass a claim for service connection for his diagnosed bipolar disorder.  This issue was not addressed by the RO.

The record reflects that while he was in service the Veteran engaged in behavior including making at least three suicidal gestures.  He was noted to be suspicious of others, perceiving himself as constantly harassed and persecuted by his peers, and to have acute outbursts of temper.  He was then diagnosed with an immature personality and discharged from the service.  VA treatment records indicate that the Veteran was treated psychiatric difficulties after service as early as 1974. VA treatment records from 2003 through 2007 indicate that the Veteran was treated for bipolar disorder in addition to PTSD, with bipolar disorder being the predominant diagnosis shown in his medical records.  It is unclear whether the Veteran continued to receive any treatment for his psychiatric disorder after that time.  The Veteran's treatment records and written statements reflect that the Veteran has continued problems with feeling that the he was persecuted while in the Navy and with angry outbursts.  

The Board notes that the Veteran's claim for service connection for PTSD was denied due to lack of a verified stressor.  However, to the extent that the Veteran's claim is read to encompass a claim for service connection for bipolar disorder, no verified stressor need be shown with respect to the latter disorder so long as a relationship to service is established. 

Under these circumstances, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder.  Additionally, given the other development needed herein, the RO should contact the Veteran to determine whether he was treated for his psychiatric disorder after 2007 and, if so, those records should be obtained. 

The Board notes that the Veteran's representative withdrew representation in September 2009.  He is unrepresented at this time.  The Veteran is advised that he may obtain another representative to assist him with the continued pursuit of this claim if he desires.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify all psychiatric treatment that he received since 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that he currently has.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any diagnosed psychiatric disorder onset during, or was caused or aggravated by, the Veteran's military service.  The examiner should address whether the symptoms documented in the Veteran's service treatment records reflected the onset of his current psychiatric disorder or were unrelated.  The examiner must set forth a complete rationale for his or her conclusions in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and, if applicable, his representative, should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


